Citation Nr: 0801305	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  03-30 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1952 to July 
1954.  The veteran died on November [redacted], 1999.  The appellant 
is the surviving spouse of the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

The RO issued a decision in December 1999 that denied the 
appellant's original claim for service connection for the 
cause of the veteran's death as "not well grounded."  
Although the veteran filed a timely Notice of Decision (NOD) 
within a year of notification of that decision, he did not 
perfect his appeal.  The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107] eliminated the former statutory requirement that claims 
be well grounded (cf. 38 U.S.C.A. § 5107(a) (West 2002)) and 
authorized VA on its own motion to readjudicate any claim 
that was denied as not well grounded on the merits as long as 
the readjudication occurred before November 2002.  Here, in 
February 2003, the RO indicated that it would reconsider the 
veteran's claim for service connection for cause of the 
veteran's death, so that finality did not attach to the 
December 1999 rating decision.  See VAOPGCPREC 3-2001.  

In February 2003, the RO denied the appellant's claim for 
service connection for cause of the veteran's death.  The 
veteran timely filed a NOD in June 2003.  The RO provided a 
Statement of the Case (SOC) and the veteran timely filed a 
substantive appeal in October 2003.  In March 2007, the RO 
provided a Supplemental Statement of the Case (SSOC).

The appellant did not request a hearing on this matter.
The Board finds that the RO complied with the December 2005 
Remand directive, and therefore the Board may proceed with 
its review of the appeal.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting Board's duty to "insure [the RO's]  
compliance" with the terms of its remand orders).


FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the appellant 
in the development of her claims and has notified her of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide, no prejudice to the veteran resulted.

2. During his lifetime, the veteran was service-connected for 
hearing loss, rated 20 percent; a complex partial seizure 
disorder, rated 20 percent; residuals of a shell fragment 
wound to the right temporal mandibular joint regions, right 
nose and cheek, with retained metallic foreign bodies, rated 
10 percent; right knee shell fragment wound scars, rated 10 
percent; and tinnitus, rated 10 percent. 

3.  The veteran died in November 1999; the death certificate 
lists the immediate cause of death as pneumonia, aspiration 
due to or the result of (1) multiple cardiovascular accidents 
(CVAs), otherwise known as strokes; (2) diabetes; and (3) 
hypertension.  Vascular insufficiency is listed as a 
significant contributing condition. 

4.  There is no medical evidence of pneumonia, 
cerebrovascular disease or cerebrovascular accidents (CVAs or 
strokes), diabetes, or hypertension, during active service or 
for many years thereafter, nor is there competent evidence of 
a nexus between any of the diseases that caused the veteran's 
death and any incident of service. 

CONCLUSION OF LAW

A service-connected disability neither caused nor contributed 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  

a. Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2002 letter sent to the appellant by the RO 
adequately apprised her of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the  
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The September 2002 letter from the RO satisfies these 
mandates.  It informed the appellant about the type of 
evidence needed to support her claim, namely, proof that the 
veteran died as a result of a service connected disability.  
This correspondence clearly disclosed VA's duty to obtain 
certain evidence for the appellant, such as medical records, 
employment records, and records held by any Federal agency,  
provided the appellant gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the appellant in obtaining these 
records, she carried the ultimate burden of ensuring that VA  
received all such records.  This letter additionally apprised 
the appellant that VA would obtain a medical opinion if the 
RO determined such to be necessary to make a decision on the 
claim.  It also specifically asked the appellant to provide 
VA with any other supporting evidence or information in her 
possession.  The Board finds that the appellant was 
effectively informed to submit all relevant evidence in her  
possession, and that she received notice of the evidence 
needed to substantiate her claim, the avenues by which she 
might obtain such evidence, and the allocation of  
responsibilities between herself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but she was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating.  Where 
such an error occurred, the Board must presume that the error 
was prejudicial, and VA bears the burden of rebutting said  
presumption.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (recognizing that "VCAA notice errors are reviewed 
under a prejudicial error rule" and holding that "all VCAA 
notice errors are presumed prejudicial and . . . VA has the 
burden of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of  Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving:  (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to  
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra, ("this opinion does not . . . 
change the rule that reversal resulted in the essential 
fairness of the adjudication to have been affected").  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders, supra.  "[A]n error is 
not prejudicial when [it]  did not affect 'the essential 
fairness of the [adjudication],'" see id., at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected t  understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of  law."  Sanders, supra, accord 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (determining 
that no prejudicial error to veteran resulted in defective 
VCAA notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  Accordingly, "there could be no 
prejudice if the purpose behind the notice has been satisfied 
. . . that is, affording a claimant a meaningful opportunity 
to participate effectively in the processing of [the] claim. 
. . ."  Mayfield, supra, at 128. 

In the instant case, notice of the two Dingess elements 
regarding effective dates and disability ratings would not 
have operated to alter the outcome in the instant case where 
evidence establishing a causal link between the veteran's 
death-causing illness and his active service or any incident 
thereto is lacking.  Sanders, supra (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  In view of the foregoing, the Board cannot 
conclude that this defect in notice affected the essential 
fairness of the adjudication, and therefore, the presumption 
of prejudice is rebutted.  Id. 

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."   
VA did provide such notice to the appellant prior to the 
February 2003 RO decision that is the subject of this appeal 
in its September 2002 letter.  Accordingly, the RO provided 
proper VCAA notice at the required time. 

b. Duty to Assist 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes the 
veteran's service medical records, VA treatment records, 
post-service private treatment records, and his death 
certificate.  There is no indication of any additional 
relevant evidence that has not been obtained.  As noted 
above, the diseases that caused or contributed to the 
veteran's death were first shown many years post-service and 
there is no competent evidence to suggest a link between any 
of these diseases and service or to a service-connected  
disability.  (The Board will elaborate on these points in the 
analysis below.)  The evidence is adequate to resolve the 
claim; there is no duty to provide a medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the appellant, and 
thus, no additional assistance or notification was required.  
The appellant has suffered no prejudice that would warrant a  
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Laws and Regulations 

a. Cause of Death

38 C.F.R. § 3.312 sets forth the provisions governing 
benefits relating to a veteran's cause of death.  38 C.F.R. § 
3.312.  Specifically, it states that "[t]he death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death."  38 C.F.R. § 3.312(a); accord Timberlake v. Gober, 
14 Vet. App. 122, 127 (2000).  A service-connected disability 
"will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b); 
accord Timberlake, supra.  In contrast, a contributory cause 
of death is a service-connected disability that is shown to 
have "contributed substantially or materially [to death]; 
that is combined to cause death; that is aided or lent 
assistance to the production of death."  38 C.F.R. § 
3.312(c)(1); accord Timberlake, supra.  Thus, "[i]t is not 
sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a  causal 
connection," and a contributory cause of death is not related 
to the principal cause.  38 C.F.R. § 3.312(c)(1).  
Determining the veteran's cause of death requires the 
"exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports."  38 C.F.R. § 
3.312(a). 



b. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
An appellant will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when an 
appellant seeks benefits and the evidence is in relative 
equipoise, the appellant prevails.  Wells v. Principi, 18 
Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  A claim will be denied only if a 
preponderance of the evidence is against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).

III. Analysis

The veteran was on active duty from September 1952 to July 
1954.  His service medical records (SMRs) establish that in 
July 1953 the veteran sustained a shell fragment wound to the 
right side of his head while serving in Korea.  The wound was 
cleaned and metallic foreign bodies (MFBs) were removed.  X-
rays revealed several MFBs on the right side of the veteran's 
head.  The July 1954 separation examination indicates that he 
experienced dizzy spells subsequent to the head wound.

In January 1974, the veteran received in-patient treatment at 
a VA hospital for schizophrenia.  He later claimed that he 
received electroconvulsive therapy and was prescribed anti-
psychotic medication at that time.  In July 1980 and June 
1982, the veteran was again admitted to a VA hospital for 
treatment of emotional problems.

Upon VA examination in June 1981, the veteran was diagnosed 
with complex partial seizures secondary to his head injury.  
The physician noted that the seizures were separate from his 
emotional problems.  An X-ray revealed multiple metallic 
densities on the right side of the facial region, but no 
definite evidence of shrapnel in the cranial fossa.

In May 1982, the veteran received in-patient treatment at a 
VA hospital after he suffered a seizure.

VA mental health notes indicate that the veteran sought 
treatment for emotional and marital problems between June 
1990 and May 1991.  In November 1993, the veteran was 
admitted to a VA day treatment center.  The initial 
impression was depression.  A May 1994 progress note 
indicates that detailed psychological testing revealed that 
the veteran had "fairly serious dementia."  In August 1994, 
he was briefly admitted to a VA hospital after an episode of 
inappropriate behavior concerning his granddaughters.  The 
Axis I diagnosis was dementia, senile, status post head 
trauma.  He received a GAF score of 40.   

In November and December 1995, the veteran was treated at a 
private hospital for a hypotensive episode and an insulin 
reaction, respectively.  These records indicate that the 
veteran had hypertension and insulin-dependent diabetes 
mellitus.

From January to February 1996, the veteran received treatment 
at a VA hospital for pneumonia and altered mental status, 
respectively.  Upon discharge, he was placed in a nursing 
home.

In November 1999, the veteran was admitted to a VA hospital 
for severe respiratory distress and aspiration pneumonia.  

The veteran's Death Certificate indicates that he died in 
November 1999 of aspiration pneumonia (immediate cause) due 
to multiple CVAs, diabetes, and hypertension (underlying 
causes).  Vascular insufficiency is listed as a significant 
condition that contributed to the veteran's death.

In her May 2002 claim, the appellant stated that the 
veteran's death was due to his service-connected seizure 
disorder and "mental illness as a result [of] his injuries 
during combat."

A July 2003 letter from D.C.B., a chiropractor, indicates 
that he reviewed some records that the veteran's 
representative had provided.  D.C.B. is not shown to have 
expertise in neurology.  He stated that scarring from 
shrapnel in the veteran's head "produced variants in the 
conduction of action potentials that lead to seizures" and 
that "these seizures became more frequent and less 
controllable with aging because of the arthrosclerosis."  
D.C.B. further stated:

It was during one of these seizures apparently that 
[the veteran] aspirated and this put into play the 
final mechanisms in his situation.  That is to say 
that had there been no seizure disorder there would 
have been no aspiration and without aspiration the 
patient would probably be alive today.  Thus it is 
that his death is directly related to his service 
connected disability relative to brain injury and 
seizure disorder.

In a September 2003 opinion, a VA physician who reviewed the 
claims file made the following finding:

The service connection seizure problem is that of a 
complex partial seizure, which was never associated 
with being unconscious and would not have been 
contributory to aspiration and the complicating 
pneumonia from this.  It seems less likely than not 
that the service-connected seizure disorder was 
responsible for his aspiration pneumonia and 
subsequent demise.  The other problems of 
hypertension, diabetes and multiple cerebrovascular 
accidents were all interrelated, probably secondary 
to diabetes and these were not a part of his 
service-connected disability.

In her October 2003 substantive appeal, the appellant stated 
that the veteran's service-connected seizure disorder 
contributed to his death.

In a February 2006 addendum to his September 2003 opinion, 
the VA physician made the following statements:

[T]he partial complex seizures (the only symptom 
was staring) were not associated with loss of 
consciousness and would therefore not cause [the 
veteran] to have aspiration pneumonia.  There is no 
medical basis for partial complex seizures to cause 
a Cerebral Vascular Accident.  Diabetes mellitus is 
a physiological problem that would not be related 
to partial complex seizure and hypertension would 
not be secondary to that.  It is probably 
secondary, and an integral part of his diabetic 
problem.  Therefore, it is least likely than not 
that the service-connected partial complex seizure 
disorder aggravated these problems.

The right frontal region shell fragment wound did 
not penetrate the skull and did not cause or 
aggravate the aspiration pneumonia in that there 
was no loss of consciousness.  There is no medical 
basis to say that this would cause him to have 
Cerebral Vascular Accident, Diabetes mellitus, or 
hypertension.  The hypertension and Cerebral 
Vascular Accidents were secondary, and an integral 
part of his diabetic problem, so it is least likely 
than not that the shell fragment wound in the right 
frontal temporal region of the head caused or 
aggravated aspiration pneumonia, Cerebral Vascular 
Accident, Diabetes mellitus, or hypertension.

In a March 2007 addendum to his September 2003 opinion, the 
VA physician again reviewed the claims file and reiterated 
his previous conclusions.  He also made the following 
statement:

The correction to be made here is simply that this 
veteran did not have retained metallic fragments.  
The record reflects that he had a CT scan of his 
head in 1992, showing generalized cerebral atrophy, 
but there is no mention of any metallic fragments.

b. Discussion  

The Board determines that the evidence preponderates against 
the appellant's claim for service connection for cause of the 
veteran's death.  Specifically, the veteran's available 
service records are negative of any complaints of, treatment 
for, or diagnosis the diseases listed on the veteran's death 
certificate: pneumonia, CVAs (or underlying cerebrovascular 
disease) diabetes, or hypertension.  In addition, the 
competent medical evidence of record does not illustrate that 
the veteran incurred his death-causing conditions within one 
year of his 1954 service discharge as would be required for 
presumptive service connection based on a chronic disability 
pursuant to 38 C.F.R. § 3.309(a).  In fact, the first 
indication in the record of these diseases is dated some 40 
years post-service.  Such a significant lapse in time weighs 
against the instant claim.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

The Board notes that a private chiropractor, D.C.B., in July 
2003 determined that the veteran's death was "directly 
related" to his service-connected seizure disorder.  
Specifically, he determined that scarring from shrapnel in 
the veteran's head lead to the seizures.  This finding was 
made after D.C.B. reviewed some records that the veteran's 
representative had provided.  The letter does not indicate 
which records the chiropractor received.  The probative value 
of this opinion is diminished by an absence of a review of 
all the evidence of record and the fact that the rationale 
for the opinion was based upon a finding of retained metallic 
fragments in the head and, as explained in more detail below, 
the preponderance of the X-Ray evidence is against a finding 
of intracranial retained fragments.  The opinion is also 
arguably weakened by the fact that its author is a 
chiropractor addressing a question of whether a seizure 
disorder contributed to death versus, for example, an opinion 
on orthopedic disability or neurological impairment due to 
disease or injury of the musculoskeletal system.  
Notwithstanding all of the above, the July 2003 
chiropractor's opinion is of some probative value and thus 
supports the claim.  

However, there is also a September 2003 opinion and 
subsequent addendums by a VA physician finding that neither 
the veteran's service-connected residuals of a shell fragment 
head wound nor his service-connected complex partial seizure 
disorder caused or aggravated his aspiration pneumonia, CVAs, 
diabetes, or hypertension.  Furthermore, the VA examiner's 
most recent addendum noted that the veteran's 1992 CT scan 
did not indicate the presence of any shrapnel in the 
veteran's head.  The VA examiner's opinion is of greater 
probative value because the physician reviewed and discussed 
the evidence.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (the opinion of a physician that is based on a review 
of the entire record is of greater probative value than an 
opinion based solely on the veteran's reported history).  As 
noted above, the chiropractor's opinion is weakened by 
several factors, to include an absence of a review of all of 
the relevant medical evidence in the record.  Simply put, the 
Board finds that the September 2003 VA opinion is of greater 
probative weight because it was authored by a physician who 
reviewed the relevant evidence in the claims file and 
provided a more thorough rationale for the opinion with 
citation to both the clinical record and radiographic studies 
in the claims file.  

The Board also acknowledges the appellant's contentions about 
the claimed in-service etiology of the veteran's death-
causing CVAs and mental illness.  As a layperson, however, 
she is not competent to provide a medical opinion about 
causation.  Epps v. Brown, 9 Vet. App. 341, 344 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  That 
is, while the appellant is certainly competent to describe 
symptoms that she observed within her personal knowledge, 
without an indication in the record that she has had the 
relevant medical training, she is not competent to provide an 
opinion on whether an etiological relationship exists between 
the veteran's service and either his death-causing conditions 
or his mental illness, which she alleges played a causative 
role in the veteran's death.  As a result, her assertions are 
not probative to the underlying issue of whether either of 
these conditions were caused or aggravated by his active 
service.  Moreover, even assuming that the veteran did 
develop a mental illness during service or as the result of 
his seizure disorder, service connection for cause of his 
death still would not stand, as the veteran's death 
certificate does not list any mental illness as a cause of 
his death.  Indeed, the record is devoid of a competent 
opinion linking a mental illness to the veteran's death.  

IV. Conclusion  

For the reasons stated above, the Board finds that service 
connection for cause of the veteran's death is not warranted.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply to the 
instant case.  Ortiz v. Principi, 274 F.3d 1361, 1364-65 
(Fed. Cir. 2001) (holding that "the benefit of the doubt rule 
is inapplicable when the preponderance of the evidence is 
found to be against the claimant"); Gilbert, 1 Vet. App. at 
56. 



ORDER

Service connection for cause of the veteran's death is 
denied. 


____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


